EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Daniel Venglarik (Reg. No. 39,409) on June 14, 2022.  The Examiner and the Applicant’s Attorney have arrived at an agreement on amendments that will be applied to the following claims.  The claims have been amended as follows:

	Claim 21. (Currently Amended) The method of claim 16, wherein the link failure is detected, based on one or more of the following: 
 	Al if a projected or estimated change in link quality is below a threshold; 
 	A2 if a quality of service (QoS) of a bearer as previously communicated by the CU [)] can be maintained; 
 	A3 if a loss in QoS of the bearer as communicated by the CU is kept within a pre- determined limit; 
 	A4 if a new number of backhaul bearer is kept below a defined threshold; 
 	A5 if a new set of a data radio bearer (DRB) has similar properties to a previous set of a DRB; or 
 	A6 if a signaling overhead change is within an agreed limit.  

	Claim 27. (Currently Amended) The first IAB node of claim 22, wherein the AP of the UP detects the link failure, based on one or more of the following: 
 	Al if a projected or estimated change in link quality is below a threshold; 
 	A2 if a quality of service (QoS) of a bearer as previously communicated by the CU [)] can be maintained;
 A3 if a loss in QoS of the bearer as communicated by the CU is kept within a pre- determined limit; 
A4 if a new number of a backhaul bearer is kept below a defined threshold; 
A5 if a new set of a data radio bearer (DRB) has similar properties to a previous set of a DRB; or 
A6 if a signaling overhead change is within an agreed limit.














REASONS FOR ALLOWANCE
1.	Claims 16 – 22 and 24 – 27 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Amendments to claim 22 filed May 25, 2022 overcome the rejection of the claim under 35 U.S.C. 112(b) as being indefinite. 	
Claims 16 – 22 were allowed in Office Action dated 03/25/2022.
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 16 – 22 and 24 - 27.  Please refer to record of prosecution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473